Dodge, J.
The liberal construction properly accorded to the log lien statutes was given full effect in Hogan v. Cushing, 49 Wis. 169, where it was held that the labor in cutting or hauling logs might be done not only by the lien claimant but by his servants or agents, and that the lien might extend to the value not only of the personal labor of the claimant *166and his servants but so as to include the value of that labor as enhanced by the use of his teams. Further extension of construction was denied when an attempt was made to enforce lien for labor of the claimant’s ox not used by himself or his agent or servant, but hired to another (Lohman v. Peterson, 87 Wis. 227), and when lien was claimed for the value of the use of claimant’s machinery when not operated by himself or his agents, but hired to another (McAuliffe v. Jorgenson, 107 Wis. 132).
The present case obviously falls within the reasoning of the latter decisions. The statute (Stats. 1898, sec. 8329), according to its strict terms, would justify a lien only for labor or services done or performed by the claimant himself. Certainly, due liberality of construction has been accorded in holding that it may include labor or services done by another, and such construction can only be sustained by application of the maxim QuifacityperaMumfaeit.jper se. This maxim, however, is limited to acts done through another person, and cannot justify the idea that one can confer agency upon animals or machinery so that work effected by them shall be deemed to be labor or services done by him, where such animals or apparatus are not used and operated by the claimant or by some person as his agent or servant. The circuit court rightly held that the plaintiff was entitled to no lien for the hire of his horses when rented to another, although rented for the expressed purpose of enabling that other to perform work of a lienable character.
By the Court.— Judgment affirmed.